[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff James Best appeals the decision of the defendant commissioner of motor vehicles suspending the plaintiff's motor vehicle operator's license. The commissioner acted pursuant to General Statutes § 14-227b on the basis that the plaintiff failed a chemical test of the alcohol content of his blood after having been arrested on a charge of operating a motor vehicle while under the influence of alcohol. The plaintiff appeals pursuant to § 4-183. The parties have waived oral argument and have submitted the appeal to the court for decision on the briefs. The court finds the issues in favor of the defendant commissioner.
The sole argument advanced by the plaintiff in support of his appeal is that one of the police officers who administered the breath test to him did not sign the police report that was admitted in evidence and formed the basis for the hearing officer's decision.
In a case of test failure, such as this, there is no requirement in the applicable statutes or regulations' that anyone other than the arresting police officer sign the A-44 form. In this case, the arresting officer did sign the form as required.
"The `substantial evidence' rule governs judicial review of administrative factfinding under General Statutes § 4-183 . . . An administrative finding is supported by `substantial evidence' if the record affords a substantial basis of fact from which the fact in issue can be reasonably inferred . . . Such a standard of review allows less room for judicial scrutiny than does the `weight of the evidence' rule or the `clearly erroneous' rule . . . In determining whether an administrative finding is supported by `substantial evidence,' a court must defer to the agency's right to believe or disbelieve the evidence presented by any witness, even an expert, in whole or in part (Citations and internal quotation marks omitted). Briggs  v. State  EmployeesRetirement Commission, 210 Conn. 214, 217 (1989). "If the administrative record provides substantial evidence upon which CT Page 3543 the hearing officer could reasonably have based his finding . . . the decision must be upheld." Conn. Building Wrecking Co. v.Carrothers, 218 Conn. 580, 601 (1991).
In the present case, there was ample substantial evidence to support the hearing officer's decision, and the court must, accordingly, affirm it.
The appeal is dismissed.
MALONEY, J.